Title: From Thomas Jefferson to James Madison, 16 January 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Jan. 16. 97. Monticello
                    
                    The usual accidents of the winter, ice, floods, rains, have prevented the Orange post from coming to Charlottesville the last post-day, so that we have nothing from Philadelphia the last week. I see however by the Richmond papers a probability that the choice of V.P. has fallen on me. I have written the inclosed letter therefore to Mr. Tazewell as a private friend, and have left it open for your perusal. It will explain it’s own object and I pray you and Mr. Tazewell to decide in your own discretion how it may best be used for it’s object, so as to avoid the imputation of an indecent forwardness in me.
                    I observe doubts are still expressed as to the validity of the Vermont election. Surely in so great a case, substance and not form should prevail. I cannot suppose that the Vermont constitution has been strict in requiring particular forms of expressing the legislative will. As far as my disclaimer may have any effect, I pray you to declare it on every occasion foreseen or not foreseen by me, in favor of the choice of the people substantially expressed, and to prevent the phaenomenon of a Pseudo-president at so early a day. Adieu, Yours affectionately
                    
                        Th: Jefferson
                    
                